DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-9, 19, 21, 23, and 27 allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, Sha et al. CN 105429646 A (hereinafter Sha; machine translation provided) is considered to be the closest prior art reference of record. Sha teaches a staircase code decoding method (ladder decoding, Par. 4-24; Fig. 1-3), comprising: step 1, obtaining a length L of a sliding window, continuously obtaining, starting from a P-th subcode block, L subcode blocks from received subcode blocks received according to a front- to-back order based on receiving time , and using the continuously obtained L subcode blocks as first to-be-decoded subcode blocks in the sliding window, wherein P is a positive integer greater than or equal to 1, and L is a positive integer (Par. 17-19); step 2, dividing the first to-be-decoded subcode blocks into a plurality of first to-be-decoded groups, decoding the plurality of first to-be-decoded groups respectively (Par. 12; Par. 17); step 3, sliding the sliding window forwards by a length of N subcode blocks according to the receiving time, and using first updated subcode blocks remaining in the sliding window and N subcode blocks slid into the 
Sha does not teach updating the plurality of first to-be-decoded groups according to a decoding result of the plurality of first to-be-decoded groups to obtain first updated subcode blocks; wherein N is less than P; updating the plurality of second to-be-decoded groups according to a decoding result of the plurality of second to- be-decoded groups to obtain second updated subcode blocks, and outputting first M subcode blocks in the second updated subcode blocks as a decoding result; and step 5, sliding the sliding window backwards by a length of S subcode blocks according to the receiving time, using second updated subcode blocks remaining in the sliding window and S subcode blocks slid into the sliding window as the first to-be-decoded subcode blocks, and returning to step 2 to continue executing until decoding results of all the subcode blocks are outputted, wherein S is a sum of M and N, and L is an even number. Additionally, it would not have been obvious to one of ordinary skill in the art to modify Sha to include such features in view of any of the cited prior art references of record.

Regarding Independent Claim 21, Sha teaches a staircase code decoding method (ladder decoding, Par. 4-24; Fig. 1-3), comprising: step 1, obtaining a length L of a sliding window, continuously obtaining, starting from a P-th subcode block, L subcode blocks from received subcode blocks received according to a front- to-back order based on a receiving time, using the continuously obtained L subcode blocks as first to-be-decoded subcode blocks in the sliding 
Sha does not teach updating the plurality of first to-be-decoded groups according to a decoding result of the plurality of first to-be-decoded groups to obtain first updated subcode blocks; wherein N is less than P; and updating the plurality of second to-be-decoded groups according to a decoding result of the plurality of second to-be-decoded groups to obtain second updated subcode blocks; step 4, sliding the sliding window backwards by a length of N subcode blocks according to the receiving time, and using second updated subcode blocks remaining in the sliding window and N subcode blocks slid into the sliding window as the first to-be-decoded subcode blocks, wherein N is less than P; and performing steps 2 and 3 again; wherein the step 4 is repeated K times, wherein K is an integer greater than or equal to 0, and when K is 0, which means that step 4 is not capable of being performed, directly go to step 5; and step 5, after the second updated subcode blocks are obtained, outputting first M subcode blocks in the second updated subcode blocks as a decoding result; and sliding the sliding window backwards by a length of S subcode blocks according to the receiving time, using the second updated subcode .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692.  The examiner can normally be reached on Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W LAMBERT/Examiner, Art Unit 2636